INGRAham, F. J.
dissented. I concur in the opinion of Judge Woodruff, except as to the necessity of a seal to the attachment when issued by the Marine Court.
Section 107 of the Act of 1813, confers upon the court the right to have a seal for the court.
Section 7 of the Act of 1849, relating to the Marine Court {Laws of 1849, 199,) repeals section 107 above referred to, and thereafter the court had no seal; and the same section conferred upon the justices chosen by that act, all the powers theretofore possessed by the justices of that court.
Section 16, of the same act, repealed all provisions of laws inconsistent with the provisions of the said act.
So much therefore, of the Act of 1813, as required attachment from the Marine Court to be under seal, was repealed by that act as being inconsistent with the provisions taking away the seal of the court.
The Act of 1852, (Laws of 1852, 647.) which restored to the court a seal, did not revive the old provision of the Act of 1813, which required attachments to be under seal. That provision having been repealed by the Act of 1847, could not be revived except by legislative enactment, or the repeal of the Act of 1847; — neither of which has taken place.
I think the judgment should be affirmed.
Judgment reversed.